DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Regarding the amendment filed 03/24/2021: Claims 1-2, 5-10, 13-20, and 23-24 are pending.  Claims 3-4, 11-12, and 21-22 have been cancelled.

Response to Arguments
Rejections Under 35 USC 103(AIA )
Applicant's arguments regarding the rejection of claims 1, 9, 18, 20, and 23-24 under 35 U.S.C. 103 as being obvious over Mitsuhashi (US2016/0209241 A1, heretofore referred to as a Mitsuhashi) in view of Ausserlechner (US 2015/0022192 A1, heretofore referred to as Ausserlechner) in view of Petro et al (US 2011/0234037 A1, heretofore referred to as Petro) have been fully considered and are not persuasive.   Regarding claims 1 and 9 Applicant argues: “Independent claim 1 recites that "the magnetic field sensing element is located on the rotation axis."  
In rejecting this feature the Examiner cites Mitsuhashi, paragraph [0093], which describes Figure 7B. See Office Action, page 4. 
However, as asserted in the prior response but not addressed by the Examiner in the current Office Action, Mitsuhashi's magnetic detector 50 is located off-axis to detect the magnetic fields Ha, Hb located laterally from the rotation axis AX. See Mitsuhashi, Figure 7B. The small magnet M4 bends the magnetic flux lines Ha, Hb away from the rotation axis AX. Mitsuhashi has no magnetic flux lines drawn on the rotation axis AX, and thus it would not make sense to locate the magnetic detector 50 there. 
Tokunaga's Hall element 5 is not located on the rotation axis, as claimed. Tokunaga's Hall element 5 is instead located off the axis of the drive shaft 3. See Tokunaga, Figure 1A. 
The other applied references fail to make up for these deficiencies. 
The Examiner's combination of prior art references is merely hindsight reconstruction. The Examiner has selected features from different references using Applicant's claims as a guide in an attempt to arrive at the claimed subject matter. There is no motivation to combine these references either in the applied references themselves, or in the prior art generally, to combine the features in the manner the Examiner proposes. 
Independent claim 1 is therefore patentable over the applied references for at least these reasons. 
Similar remarks apply to independent claim 9. 
The claims are patentable over the applied prior art for at least these reasons. Reconsideration and withdrawal of the prior art rejections are respectfully requested. 
Applicant believes the pending application is in condition for allowance.”.  The Examiner respectfully disagrees, Mitsuhashi teaches “the magnetic field sensing element is located on the rotation axis (Mitsuhashi; Par 0093)”.  The Examiner reads the limitation of “the magnetic field sensing element is located on the rotation axis” as the sensing element reading on the rotation axis, Applicant appears to be arguing that the sensing element is not in the rotation axis or that the magnetic sensing element has the rotation axis through the center of it. The examiner agrees that the prior art of record does not teach this.  However, as “the magnetic field sensing element is located on the rotation axis” is what is claim, the rejection still stands.

Applicants arguments regarding the rejections of claims 2, 4-8, 10, 12, 15, and 17 under 35 U.S.C. 103 as being unpatentable over Mitsuhashi in view of Ausserlechner in view of Petro in view of Petro et al (US 2011/0234037 A1, heretofore referred to as Petro) and claims 3, 11, 13-14, 16, 19, and  See above arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-10, 15, 17-18, 20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi (US2016/0209241 A1) in view of Ausserlechner (US 2015/0022192 A1) in view of Petro et al (US 2011/0234037 A1).
Regarding claim 1, Mitsuhashi teaches a magnet for a magnetic angle sensing system (Mitsuhashi; Fig 7B, Element M4), comprising: a geometry with respect to a rotation axis of the magnet (Mitsuhashi; Fig 7B, Element M4 and Par 0093), and is configured to be mounted directly to a rotatable member (Mitsuhashi; Fig 7B, Element 20 and Par 0036) such that a thin end of the magnet is closer to a magnetic field sensing element (Mitsuhashi; Fig 9, Element 50) than a broad end of the magnet (Mitsuhashi; Fig 7B, Element 20 and Par 0101) and the magnetic field sensing element is located on the rotation axis (Mitsuhashi; Par 0093).
The Mitsuhashi does not teach wherein the magnet is homogeneously magnetized diametrically with respect to the rotation axis.

Before the effective filing date of invention it would have been obvious to a person of ordinary skill in the art to use the magnet of Ausserlechner with the apparatus of Mitsuhashi in order to allow sinusoidal fields (Ausserlechner; Par 0317).
The combination of Mitsuhashi and Ausserlechner does not teach a truncated pyramidal geometry that is symmetrical with respect to a rotation axis.
Petro teaches a tapered geometry that is asymmetrical with respect to a rotation axis (Petro; Fig 9P, Element 990 and Par 0106).
Before the effective filing date of invention it would have been obvious to a person of ordinary skill in the art to use the magnet of Petro with the apparatus of Mitsuhashi and Ausserlechner in order to better fit the magnet to the shape of the support (Petro; Par 0106).

Regarding claim 2, the combination of Mitsuhashi, Ausserlechner, and Petro teaches the magnet of claim 1.   
The combination of Mitsuhashi and Ausserlechner does not teach wherein the dipole moment of the magnet in the diametrical direction is larger than the dipole moment in the axial direction.
Petro teaches wherein the dipole moment of the magnet in the diametrical direction is larger than the dipole moment in the axial direction (Petro; Par 0071 and Fig 5B; Petro discloses the dipole moment is diametrical to the axis).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the magnets Petro with the torque angle sensor of Mitsuhashi and Ausserlechner in order to reduce detent torque (Petro; Par 0003).

Regarding claim 5, the combination of Mitsuhashi, Ausserlechner, and Petro teaches the magnet of claim 1.  
The combination of Mitsuhashi and Ausserlechner does not teach wherein the magnet is comprised of anisotropic NdFeB.
Petro teaches wherein the magnet is comprised of anisotropic NdFeB (Petro; Par 0082; Petro teaches the magnet is comprised of NdFeB).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the magnets Petro with the torque angle sensor of Mitsuhashi and Ausserlechner in order to reduce detent torque (Petro; Par 0003).

Regarding claim 6, the combination of Mitsuhashi, Ausserlechner, and Petro teaches the magnet of claim 1.  
The combination of Mitsuhashi and Ausserlechner does not teach wherein the magnet is a rare-earth magnet.
Petro teaches wherein the magnet is a rare-earth magnet (Petro; Par 0082; Petro teaches the magnet can be a rare earth magnet).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the magnets Petro with the torque angle sensor of Mitsuhashi and Ausserlechner in order to reduce detent torque (Petro; Par 0003).

Regarding claim 7, the combination of Mitsuhashi, Ausserlechner, and Petro teaches the magnet of claim 1.  
The combination of Mitsuhashi and Ausserlechner does not teach wherein the magnet is a sintered magnet.

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the magnets Petro with the torque angle sensor of Mitsuhashi and Ausserlechner in order to reduce detent torque (Petro; Par 0003).

Regarding claim 8, the combination of Mitsuhashi, Ausserlechner, and Petro teaches the magnet of claim 1.  
The combination of Mitsuhashi and Ausserlechner does not teach wherein the magnet comprises an anisotropic permanent magnetic material.
Petro teaches wherein the magnet comprises an anisotropic permanent magnetic material (Petro; Par 0082; Petro teaches the magnet is made from an anisotropic material).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the magnets Petro with the torque angle sensor of Mitsuhashi and Ausserlechner in order to reduce detent torque (Petro; Par 0003).

Regarding claim 9, Mitsuhashi teaches a magnetic angle sensing system (Mitsuhashi; Fig 7B), comprising: a magnetic field sensing element configured to sense a magnetic field (Mitsuhashi; Fig 9, Element 50 and Par 0093); a magnet that is rotatable at a rotation axis (Mitsuhashi; Fig 7B, Element M4, Par 0093) and with respect to the magnetic field sensing element (Mitsuhashi; Fig 7B, Element M4, Par 0093 and 0096), and having a geometry with respect to the rotation axis with a thin end located closer to the magnetic fieldApplication No. 15/369,0703 Docket No.: 42792-0475 Amendment dated August 6, 2019Reply to Office Action of May 13, 2019 sensing element than a broad end (Mitsuhashi; Fig 7B, Element 20 and Par 0101), and wherein the magnetic field sensing element is located on the rotation axis (Mitsuhashi; Par 0093).

Ausserlechner teaches wherein the magnet is homogeneously magnetized diametrically with respect to the rotation axis (Ausserlechner; Par 0270 and Par 0317).
Before the effective filing date of invention it would have been obvious to a person of ordinary skill in the art to use the magnet of Ausserlechner with the apparatus of Mitsuhashi in order to allow sinusoidal fields (Ausserlechner; Par 0317).
The combination of Mitsuhashi and Ausserlechner does not teach a truncated pyramidal geometry that is symmetrical with respect to a rotation axis.
Petro teaches a tapered geometry that is asymmetrical with respect to a rotation axis (Petro; Fig 9P, Element 990 and Par 0106).
Before the effective filing date of invention it would have been obvious to a person of ordinary skill in the art to use the magnet of Petro with the apparatus of Mitsuhashi and Ausserlechner in order to better fit the magnet to the shape of the support (Petro; Par 0106).

Regarding claim 10, the combination of Mitsuhashi, Ausserlechner, and Petro teaches the magnetic angle sensing system of claim 9.  
The combination of Mitsuhashi and Ausserlechner does not teach wherein the dipole moment of the magnet in the diametrical direction is larger than the dipole moment in the axial direction.
Petro teaches wherein the dipole moment of the magnet in the diametrical direction is larger than the dipole moment in the axial direction (Petro; Par 0071 and Fig 5B; Petro discloses the dipole moment is diametrical to the axis).


Regarding claim 15, the combination of Mitsuhashi, Ausserlechner, and Petro teaches the magnetic angle sensing system of claim 13.  
The combination of Mitsuhashi and Ausserlechner does not teach wherein the rotatable shaft is non-magnetic.
Petro teaches wherein the rotatable shaft is non- magnetic (Petro; Par 0064; Petro teaches the shaft may be non-magnetic).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the magnets Petro with the torque angle sensor of Mitsuhashi and Ausserlechner in order to reduce detent torque (Petro; Par 0003).

Regarding claim 17, the combination of Mitsuhashi, Ausserlechner, and Petro teaches the magnetic angle sensing system of claim 9.  
The combination of Mitsuhashi and Ausserlechner does not teach wherein the magnet is comprised of anisotropic NdFeB.
Petro teaches wherein the magnet is comprised of anisotropic NdFeB (Petro; Par 0082; Petro teaches the magnet is comprised of NdFeB).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the magnets Petro with the torque angle sensor of Mitsuhashi and Ausserlechner in order to reduce detent torque (Petro; Par 0003).

Regarding claim 18, the combination of Mitsuhashi, Ausserlechner, and Petro teaches the magnetic angle sensing system of claim 9.  Mitsuhashi further teaches wherein the magnet applies a maximum magnetic field to a magnetoresistive angle sensor on a plain surface perpendicular to the rotation axis (Mitsuhashi; Par 0095; Mitsuhashi teaches the magnet projects the magnetic field upward to be read by the sensor above it).

Regarding claim 20, the combination of Mitsuhashi, Ausserlechner, and Petro teaches the magnetic angle sensing system of claim 9.  Ausserlechner further teaches wherein the magnetic field sensing element is a Vertical Hall device (Ausserlechner; Par 0090).

Regarding claim 23, the combination of Mitsuhashi, Ausserlechner, and Petro teaches the magnetic angle sensing system of claim 1.  Mitsuhashi further teaches wherein the magnetic field sensing element is a single magnetic field sensing element (Mitsuhashi; Par 0066; Mitsuhashi teaches each magnet has a single detector associated with it).

Regarding claim 24, the combination of Mitsuhashi, Ausserlechner, and Petro teaches the magnetic angle sensing system of claim 9.  Mitsuhashi further teaches wherein the magnetic field sensing element is a single magnetic field sensing element (Mitsuhashi; Par 0066; Mitsuhashi teaches each magnet has a single detector associated with it).

Claims 13-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi in view of Ausserlechner in view of Tokunaga in view of Burgdorf et al (US 2016/0265940 A1, heretofore referred to as Burgdorf).

Regarding claim 13, the combination of Mitsuhashi, Ausserlechner, and Petro teaches the magnetic angle sensing system of claim 9.  
The combination of Mitsuhashi, Ausserlechner, and Petro does not teach further comprising: a rotatable shaft, wherein the broad end of the magnet is directly mounted to an end of the rotatable shaft.
Burgdorf teaches further comprising: a rotatable shaft (Burgdorf; Fig 1, Element 3), wherein the broad end of the magnet is directly mounted to an end of the rotatable shaft (Burgdorf; Par 0033).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the magnet of Mitsuhashi, Ausserlechner, and Petro with the magnet of Burgdorf in order to keep the system compact (Burgdorf; Par 0007).

Regarding claim 14, the combination of Mitsuhashi, Ausserlechner, and Petro teaches the magnetic angle sensing system of claim 13.  
The combination of Mitsuhashi, Ausserlechner, and Petro does not teach wherein the broad end of the magnet is mounted to the end of the rotatable shaft by glue.
Burgdorf teaches wherein the broad end of the magnet is mounted to the end of the rotatable shaft by glue (Burgdorf; Par 0014).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the magnet of Mitsuhashi, Ausserlechner, and Petro with the magnet of Burgdorf in order to keep the system compact (Burgdorf; Par 0007).

Regarding claim 16, the combination of Mitsuhashi, Ausserlechner, and Petro teaches the magnetic angle sensing system of claim 13.  

Burgdorf teaches wherein the rotatable shaft has an axial thickness of more than 8mm (Burgdorf; Fig 7 and Par 0039; Burgdorf shows in Fig. 7 that the shaft 3 has a thickness of 5.3mm).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the magnet of Mitsuhashi, Ausserlechner, and Petro with the magnet of Burgdorf in order to keep the system compact (Burgdorf; Par 0007).

Regarding claim 19, the combination of Mitsuhashi, Ausserlechner, and Petro teaches the magnetic angle sensing system of claim 9.  
The combination of Mitsuhashi, Ausserlechner, and Petro does not teach wherein the magnetic field sensing element is an XMR angle sensor selected from the group of angle sensors consisting of: anisotropic magnetoresistance (AMR), Giant magnetoresistance (GMR), and tunnel magnetoresistance (TMR) angle sensors.
Burgdorf teaches wherein the magnetic field sensing element is an XMR angle sensor selected from the group of angle sensors consisting of: anisotropic magnetoresistance (AMR), Giant magnetoresistance (GMR), and tunnel magnetoresistance (TMR) angle sensors (Burgdorf; Par 0033).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the magnet of Mitsuhashi, Ausserlechner, and Petro with the magnet of Burgdorf in order to keep the system compact (Burgdorf; Par 0007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanfilippo teaches a pyramidal magnet with a sensor.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ADAM S CLARKE/Examiner, Art Unit 2867       

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867